Citation Nr: 1438358	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-46 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 26, 2014, and in excess of 20 percent from April 26, 2014, for degenerative arthritis of the spine with intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from December 1973 to June 1974 and from July 1974 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

In June 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue was remanded in February 2014 to obtain additional treatment records and to afford the Veteran a VA examination.   Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to April 26, 2014, the degenerative arthritis of the spine with IVDS had not resulted in limiting forward flexion to 60 degrees, had not resulted in a combined range of motion not greater than 120 degrees, had not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, had not resulted in ankylosis, did not have associated objective neurological abnormalities for which separate ratings can be granted, and IVDS did not cause any incapacitating episodes.

2.  Since April 26, 2014, the degenerative arthritis of the spine with IVDS has not resulted in limiting forward flexion to 30 degrees, has not resulted in ankylosis, does not have associated objective neurological abnormalities for which separate ratings can be granted, and IVDS does not cause any incapacitating episodes.



CONCLUSIONS OF LAW

1.  Prior to April 26, 2014, the criteria for a rating in excess of 10 percent for degenerative arthritis of the spine with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5243 (2013). 

2.  Since April 26, 2014, the criteria for a rating in excess of 20 percent for degenerative arthritis of the spine with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in letters dated in May 2008 and December 2009 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  The case was remanded, in part, to obtain private treatment records.  In April 2014, the RO provided the Veteran with the necessary authorization and release forms; however, the Veteran failed to submit those forms.  The Board concludes that VA has discharged its duty in obtaining private treatment records.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).

Pertinent VA examinations were obtained in March 2009 and April 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

In this case, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling prior to April 26, 2014, and as 20 percent disabling from April 26, 2014 under 38 C.F.R. § 4.71a, DCs 5003-5243.  DC 5003 evaluates impairment from degenerative arthritis while DC 5243 evaluates impairment from IVDS.  38 C.F.R. § 4.71a, DCs 5003-5243 (2013).

DC 5003 calls for rating degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2013).  DC 5243 provides that IVDS (preoperatively or postoperatively) is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5243 (2013).  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Pursuant to DC 5243 for incapacitating episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

The Veteran was afforded a VA examination in March 2009.  There was no history of urinary incontinence, urgency, or frequency requiring catheterization; nocturia; fecal incontinence; obstipation; erectile dysfunction; numbness; weakness; paresthesias; leg or foot weakness; falls; or unsteadiness.  There was no history of fatigue or stiffness, but there was a history of decreased motion, weakness, spasms, and pain.  The Veteran's pain was moderate in severity and was constant daily.  He had flare-ups that were moderate in severity, occurred daily, and lasted for hours.  The Veteran reported that sometimes he had to leave work and rest at home during flare-ups, about every two weeks.  He had had eight to ten incapacitating episodes lasting half a day each time in the last 12 months.  No devices were used.  The Veteran was unable to walk more than a few yards.  

Examination revealed that posture and head position were normal; there was symmetry in appearance; and gait was normal.  There were no abnormal spine curvatures or ankylosis.  There was no spasm, atrophy, guarding, or weakness but there was pain with motion and tenderness.  The tenderness was not severe enough to be responsible for abnormal gait or spinal contour.  The Veteran had normal muscle strength of 5/5 and normal sensation of 2/2 except vibration, which was not tested, throughout his bilateral lower extremities.  Muscle tone was normal and there was no atrophy.  Reflexes were normal of 2+ and Babinski was normal bilaterally.  Range of motion testing revealed flexion to 75 degrees; extension to 25 degrees; lateral flexion to 20 degrees bilaterally; and rotation to 25 degrees bilaterally.  There was objective evidence of pain on motion, including following repetition; there were no additional limitations after repetition.  Lasegue's sign was negative.  There was a six centimeter scar that was healed and healthy.  There were no incapacitating episodes due to IVDS.  The Veteran was employed full-time.  His disability had significant effects on his occupation resulting in increased absenteeism; he had decreased mobility, problems with lifting and carrying, and pain.  It had no effect on traveling, feeding, bathing, dressing, toileting, or grooming; a mild effect on shopping; a moderate effect on chores, exercise, and recreation; and prevented sports.  The examiner commented that walking was limited to a few yards; standing to 45 minutes; and lifting to ten pounds.  Acute pain could be triggered by sitting in wrong position, certain movements, and turning in bed.

At his June 2013 hearing, the Veteran testified that he called out of work once, about a month earlier, due to his back.  June 2013 Hearing Transcript (T.) at 18.  He testified about having pain and spasms.  Id. at 20-21.  

The Veteran was afforded a VA examination in April 2014.  He reported increasing pain and stiffness.  He denied lower extremity numbness or weakness.  There were no flare-ups or limitations with repetitive use, pain, weakness, fatigability, or incoordination.  Range of motion testing revealed flexion to 50 degrees with pain at 50 degrees; extension to 10 degrees with pain at 10 degrees; lateral flexion to 10 degrees with pain at 10 degrees bilaterally; and rotation to 10 degrees with pain at 10 degrees bilaterally.  His ranges of motion did not change following repetition.  The Veteran had functional impairment of less movement than normal and pain on movement.  There was no tenderness, spasms, or guarding.  Muscle strength was normal of 5/5 throughout his bilateral lower extremities.  There was no muscle atrophy.  Reflexes were normal of 2+ bilaterally.  Sensory examination was normal throughout his bilateral lower extremities.  Straight leg raising test was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and no ankylosis.  There were no neurologic abnormalities.  IVDS did not result in any incapacitating episodes over the past 12 months.  No assistive devices were used.  The surgical scar was not painful, unstable, or greater than 39 square centimeters.  The Veteran's disability did not impact his ability to work.

There are no treatment records showing the Veteran's ranges of motion, associated neurologic abnormalities, ankylosis, or incapacitating episodes as defined by VA.

Based on a review of the evidence, the Board concludes that ratings in excess of 10 percent prior to April 26, 2014, and in excess of 20 percent from April 26, 2014, are not warranted. 

Prior to April 26, 2014, the evidence fails to show that the Veteran had forward flexion greater than 30 degrees but not greater than 60 degrees.  As discussed above, he had 75 degrees of flexion at the 2009 examination.  The Veteran's combined range of motion at the 2009 examination was greater than 120 degrees.  That examination shows that the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The evidence also fails to show that the Veteran had incapacitating episodes as defined by VA.  Consequently, the Board concludes that the next higher rating of 20 percent is not warranted prior to April 26, 2014.

The evidence since April 26, 2014, fails to show that the Veteran meets the criteria for the next higher 40 percent rating.  The April 2014 examination does not show that the Veteran had forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examination also does not show that the Veteran had incapacitating episodes as defined by VA.  Therefore, the criteria for a rating in excess of 20 percent from April 26, 2014, have not been met.

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examinations take into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  None of the examinations or treatment records show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability.  Accordingly, the criteria for a rating in excess of 10 percent prior to April 26, 2014, and in excess of 20 percent from April 26, 2014, for limitation of motion for the Veteran's service-connected degenerative arthritis of the spine with IVDS have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5243.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  However, the pertinent medical evidence of record fails to show objective neurologic abnormalities associated with the service-connected lumbar spine disability.  Both VA examinations failed to show such abnormalities and there are no treatment records showing neurologic abnormalities.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected lumbar spine disability for which separate ratings are warranted.   
Also, the Board has considered whether the Veteran is entitled to a separate rating for the surgical scar on his lumbar spine.  Amendments were made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, the Board has considered the rating criteria in effect prior to October 23, 2008.  Id.; see also 38 C.F.R. § 4.118 (2008).  However, the examinations and the Veteran's own statements fail to show that a compensable rating is warranted under any of the applicable rating criteria.  Therefore, a separate rating for the scar is not warranted.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent prior to April 26, 2014, and in excess of 20 percent from April 26, 2014, have not been met at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's lumbar spine symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's lumbar spine disability has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent prior to April 26, 2014, and in excess of 20 percent from April 26, 2014, for degenerative arthritis of the spine with IVDS is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


